974 So. 2d 1199 (2008)
Herman Vondell BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-3055.
District Court of Appeal of Florida, Fifth District.
February 22, 2008.
Bart Schneider of Bart Schneider, P.A., Orlando, and Richard J. D'Amico, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Herman Vondell Brown appeals his conviction for second degree murder, raising five issues. In one issue, Brown claims ineffective assistance of counsel in that his trial attorney did not object to evidence of his flight from a police officer. Issues of ineffective assistance of counsel are only addressed on direct appeal "where the incompetence and ineffectiveness of counsel is apparent on the face of the record and prejudice to the defendant is obvious." McMullen v. State, 876 So. 2d 589, 590 (Fla. 5th DCA 2004). Because Brown's claim does not meet this standard, we have not considered it on the merits. Id. None of Brown's other claims were preserved for appellate review. Having carefully considered each claim, we find no fundamental error, and therefore affirm the conviction and sentence. See Cardenas v. State, 867 So. 2d 384, 396-97 (Fla.2004) (recognizing appellate courts should not consider issues that were neither preserved nor fundamental error).
AFFIRMED.
TORPY, LAWSON and COHEN, JJ., concur.